      Case 7:19-cv-00163 Document 17 Filed on 09/24/19 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           September 24, 2019
                         UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

NOELIA SILVA,                §
                             §
     Plaintiff,              §
VS.                          § CIVIL ACTION NO. 7:19-CV-00163
                             §
GENERAL REVENUE CORPORATION, §
                             §
     Defendant.              §

                    ORDER ON STIPULATION OF DISMISSAL

       After considering the parties’ Stipulation of Dismissal (Dkt. No. 16), the Court

GRANTS the stipulation and, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), the above-captioned action is hereby DISMISSED in its entirety with

prejudice and without costs to any party. Accordingly, it is further ORDERED that Court

costs will be paid by the party incurring same.

       SO ORDERED this 24th day of September, 2019, at McAllen, Texas.


                                             ___________________________________
                                             Randy Crane
                                             United States District Judge




1/1
